DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 10/3/2022, with respect to the grounds for rejecting independent claims 1 and 11 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejections of claims 1-15 under 103 have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of Duvillaret, Lionel “Electro-optic sensors for electric field measurements,” J. Opt. Soc. Am. B/ Vol. 19, No. 11/November 2002 in view of Hu (US 2017/0331560), Duplinskiy (US 2018/0191496 A1), and Jun (CN 113330320).  
Regarding the specific grounds for rejecting claim 6, Applicant’s arguments on pages 13-15 are unpersuasive for the following reasons.
On page 14 of the response, Applicant contends that in accordance with mathematical relation 17(b) “it can be seen that, in the case of anisotropic absorption of the EO crystal, η≠1, the x will not be 45°.”  The Examiner submits that Duvillaret’s disclosure accounts for crystals that may be substantially or marginally anisotropic (page 2692, first (abstract) paragraph beginning with “We present a complete analysis”; page 2694, 3. Polarization State Modulation, paragraph beginning with “We consider an optical probe beam”), and Duvillaret does not appear to limit, in terms of practical application, the 45° polarization to only isotropic crystals.
On page 14 of the response, Applicant further contends that “a laser beam with linear polarization oriented at 45° with respect to the directions of the EO crystal coordinate system” is not equivalent to an angle of 45 degrees formed by the polarization direction of the light source and an optical axis direction of the electro-optical crystal because “[t]he directions of the EO crystal coordinate system in Duvillaret have at least three directions, and are not an optical axis direction of the electro-optical crystal.”  The Examiner notes that an optical axis direction of an electro-optical crystal is not defined or clearly characterized in Applicant’s specification and drawings.  Given that the EO crystal is an optical processing component whose coordinate system relates to trajectory of optical transmission, the Examiner submits that any of the axes of the EO crystal coordinate system fall within a broadest reasonable interpretation of an optical axis direction.  Moreover, as noted in the grounds for rejecting amended claim 6, Wu (US 2010/0264904 A1) teaches polarizing a laser beam at a 45° angle with respect to “the EO crystal 102 optic axis” ([0040]-[0041]) and it would have been obvious to one of ordinary skill in the art before the filing date, to have combined Wu’s teaching of a 45° polarization of the source light with the method taught by Duvillaret to optimize responsivity as disclosed by Wu.
The amendments to claims 1 and 8 have resulted in grounds for rejecting claim 8 under 112(a) as failing to comply with the written description requirement.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 8 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.
Claim 8 recites “generating, based on the polarization modulation, by placing a polarization controller after the electro-optical crystal, the to-be-detected emergent light when the light source passes through the electro-optical crystal and the polarization controller,” which is supported by Applicant’s disclosure such as in FIG. 11.  Claim 8, by virtue of dependence from claim 1, also recites “generating, based on a polarization modulation, by placing a Faraday reflector after the electro-optical crystal, the to-be-detected emergent light when the light source passes through the electro-optical crystal twice,” which is supported by Applicant’s disclosure such as in FIG. 10.  However, Applicant’s specification and drawings to not support with reasonable clarity that both of these features may be combined, and it appears that such a combination would be incompatible (placing each of a polarization controller and a distinct Faraday reflector after the EO crystal) due to the nature of the manner in which each of the polarization correction means functions unless they are configured in parallel outputs from the EO crystal, which is not disclosed or suggested by Applicant’s specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3-5, and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Duvillaret, Lionel “Electro-optic sensors for electric field measurements,” J. Opt. Soc. Am. B/ Vol. 19, No. 11/November 2002 in view of Hu (US 2017/0331560), and in further view of Duplinskiy (US 2018/0191496 A1).

As to claim 1, Duvillaret teaches “[a]” “measurement method (page 2692, 1. Introduction, paragraph beginning with “The aim of this paper”) of a microwave signal (page 2692, 1. Introduction, paragraph beginning with “Although the electro-optic (EO) effect”), comprising: 
generating, when a light source (page 2696, 3. Polarization State Modulation, paragraph beginning with “Relations (17) define entirely the EO”) irradiates an electro-optical crystal (page 2696, Fig. 3, EO crystal) disposed in a microwave electric field (page 2692, 2. Potentially Usable Modulation Techniques, paragraph beginning with “In most EO probing applications”; page 2692, 1. Introduction, paragraph beginning with “Although the electro-optic (EO) effect,” microwave application), to-be-detected emergent light under an action of the electro-optical crystal (page 2694, 3. Polarization State Modulation, A. Detected Power, paragraph beginning with “We consider an optical probe”); 
5detecting, by a” “detector (page 2696, Fig. 3, photodiode type photodectectors PD1 and PD2), the to-be-detected emergent light to obtain a detection result of the” “detector (page 2693, 2. Potentially Usable Modulation Techniques, paragraph beginning with “We now focus on the fundamental physical feature”); and
determining” “the microwave signal in the microwave electric field based on the detection result of the” “detector (page 2693, 2. Potentially Usable Modulation Techniques, paragraph beginning with “We now focus on the fundamental physical feature”; page 2692, 1. Introduction, microwave application indicate EO measurements of radiation patterns from microwave antenna)” 
“wherein generating the to-be-detected emergent light under the action of the electro-optical crystal comprises: 
generating, based on a polarization modulation” “the to-be-detected emergent light when the light source passes through the electro-optical crystal (page 2694, 3. Polarization State Modulation, paragraphs beginning with “We consider an optical probe”).”
Duvillaret is silent regarding whether the detector (e.g., photodiodes PD1 and PD2) is configured to detect individual photons and therefore does not expressly teach detecting by a “single-photon” detector, the to-be-detect light.  Duvillaret is also silent regarding frequency determination of the detected signal and therefore does not expressly teach determining “a frequency” of a signal based on the detection result of a “single-photon detector and a Fourier transform algorithm.”  
Hu teaches a signal photon communication system/method including detecting, by a “single-photon” detector, the to-be-detected emergent light ([0022]; FIG. 4 single photon detectors 408 and 409 detecting light attenuated via optical attenuator 406; [0076]) and further teaches determining “a frequency” of a signal based on the detection result of a “single-photon detector and a Fourier transform algorithm ([0023]; [0076]; [0079]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined Hu’s teaching of measuring frequency and using a single-photon detector and Fourier transform to determine frequency with the electro-optic field measurement method disclosed by Duvillaret to determine a frequency of a microwave signal.  
The motivation for using Fourier transform to determine frequency would have been to obtain frequency information from a signal that has been detected using widely known Fourier transform techniques that can be usefully applied in multiple signal analyses processes such as spectral analysis.  The suggestion for using single-photon detection as a detector for electro-optic measurements systems is provided by Duplinsky (US 2018/0191496 A1), which discloses a communication system in which a single-photon detector (FIG. 1 detectors 3 and 4; [0029]) is used to detect signals in an electro-optic modulation scheme ([0033]).10
Neither Duvillaret nor Hu expressly teaches generating, based on a polarization modulation, “by placing a Faraday reflector after the electro-optical crystal,” the to-be-detected emergent light when the light source passes through the electro-optical crystal “twice.”
Duplinskiy discloses an autocompensation method that applies single-photon detection and uses phase modulation that includes placing a Faraday reflector (FIG. 1 Faraday mirror 16) after an electro-optical modulator (FIG. 1 phase modulator 14; [0017], [0033]) to generate to-be-detected emergent light when the light source passes through the electro-optical modulator twice ([0021], [0027], [0034]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have applied Duplinskiy’s teaching of using a Faraday mirror/reflector following an electro-optical modulator with the method of Duvillaret as modified by Hu such that Duvillaret’s disclosed polarization modulation that uses an electro-optical crystal for modulation includes placing a Faraday reflector after an electro-optical crystal modulator to generate to-be-detected emergent light when the light source passes through the electro-optical modulator twice.  The motivation would have been to leverage the known property of Faraday mirrors of reduce signal distortion that may occur during transmission as disclosed by Issa (US 2020/0209020 A1) ([0186]).
 
As to claim 3, the combination of Duvillaret, Hu, and Duplinskiy teaches “[t]he method according to claim 1, wherein detecting, by the single-photon detector, the to-be-detected emergent light comprises: 
detecting, by the single-photon detector, the to-be-detected emergent light at a single-photon level (Hu: [0022]; FIG. 4 single photon detectors 408 and 409 detecting light attenuated via optical attenuator 406; [0076]).”

As to claim 4, the combination of Duvillaret, Hu, and Duplinskiy teaches “[t]he method according to claim 1, wherein the detection result comprises an arrival time of a photon of the to-be-detected emergent light (Hu: [0061], [0088] photon arrival times part of detection results); and
detecting, by the single-photon detector, the to-be-detected emergent light to obtain the detection result of the single-photon detector (Hu: [0022]; FIG. 4 single photon detectors 408 and 409 detecting light attenuated via optical attenuator 406; [0076]) comprises: 
25detecting, by the single-photon detector, the to-be-detected emergent light (Hu: [0022]; FIG. 4 single photon detectors 408 and 409 detecting light attenuated via optical attenuator 406; [0076]), and 
recording, by a time-to-digital conversion device (Hu: FIG. 4 data acquisition card 411, [0076]), the arrival time of the photon of the16106441usf to-be-detected emergent light when a pulse signal from the single-photon detector is sent to the time-to-digital conversion device (Hu: FIG. 4, [0076] data acquisition card 411 receives time sequence of pulses from single-photon detectors 408 and 409. Examiner notes that Fourier transform entails conversion of time sequence from time domain to frequency domain).”  

As to claim 5, the combination of Duvillaret, Hu, and Duplinskiy teaches “[t]he method according to claim 4, wherein determining the frequency of the microwave 5signal based on the detection result of the single-photon detector and the Fourier transform algorithm comprises: 
performing a discrete Fourier transform on the arrival time of the photon of the to-be-detected emergent light to obtain frequency information (Hu: [0088]) of the microwave electric field (Duvillaret: page 2693, 2. Potentially Usable Modulation Techniques, paragraph beginning with “We now focus on the fundamental physical feature”; page 2692, 1. Introduction, microwave application indicate EO measurements of radiation patterns from microwave antenna).”  

As to claim 8, the combination of Duvillaret, Hu, and Duplinskiy teaches “[t]he method according to claim 1, wherein generating the to-be-detected emergent light under the action of the electro-optical crystal comprises: 
generating, by placing a polarization controller after the electro-optical crystal, the 17106441usf to-be-detected emergent light when the light source passes through the electro-optical crystal and the polarization controller (Duvillaret: FIGS. 1 and 3 birefringent plates polarizing light from EO crystal; page 2694, 3. Polarization State Modulation, paragraphs beginning with “We consider an optical probe”).”  

As to claim 9, the combination of Duvillaret, Hu, and Duplinskiy teaches “[t]he method according to claim 1, wherein generating the to-be-detected emergent light 5under the action of the electro-optical crystal comprises: 
generating, based on a phase modulation, the to-be-detected emergent light under the action of the electro-optical crystal (Duvillaret: pages 2692-2693, 2. Potentially Usable Modulation Techniques, paragraph beginning with “An optical beam linearly polarized”; page 2700, 5. Phase Modulation, paragraph beginning with “For phase modulation studies”).”  

As to claim 10, the combination of Duvillaret, Hu, and Duplinskiy teaches “[t]he method according to claim 9, wherein generating, based on the phase modulation, 10the to-be-detected emergent light under the action of the electro-optical crystal comprises: 
generating, based on the phase modulation, primary emergent light under the action of the electro-optical crystal (Duvillaret: pages 2692-2693, 2. Potentially Usable Modulation Techniques, paragraph beginning with “An optical beam linearly polarized”; page 2700, 5. Phase Modulation, paragraph beginning with “For phase modulation studies”), and 
performing an interference operation on the primary emergent light to obtain the to-be-detected emergent light (Duvillaret: page 2700, 5. Phase Modulation, paragraph beginning with “For phase modulation studies”).” 

As to claim 11, Duvillaret teaches “[a]” “measurement system (page 2692, 1. Introduction, paragraph beginning with “The aim of this paper”) for a microwave signal (page 2692, 1. Introduction, paragraph beginning with “Although the electro-optic (EO) effect”), comprising: 
a microwave sensor, comprising an electro-optical crystal (page 2696, Fig. 3 sensor including EO crystal) configured to be disposed in a microwave electric field (page 2692, 2. Potentially Usable Modulation Techniques, paragraph beginning with “In most EO probing applications”; page 2692, 1. Introduction, paragraph beginning with “Although the electro-optic (EO) effect”), wherein when a light source irradiates on the electro-optical crystal (page 2696, 3. Polarization State Modulation, paragraph beginning with “Relations (17) define entirely the EO”), the light source generates to-be-detected emergent light under the action of the electro-optical 20crystal (page 2694, 3. Polarization State Modulation, A. Detected Power, paragraph beginning with “We consider an optical probe”), wherein the generating of the to-be-detected emergent light under the action of the electro-optical crystal comprises: generating, based on a polarization modulation”“the to-be-detected emergent light when the light source passes through the electro-optical crystal (page 2694, 3. Polarization State Modulation, paragraphs beginning with “We consider an optical probe”)” 
“a detection processor, comprising a” “detector (page 2696, Fig. 3, photodiode type photodectectors PD1 and PD2) configured to detect the to-be-detected emergent light, to obtain a detection result of the” “detector (page 2693, 2. Potentially Usable Modulation Techniques, paragraph beginning with “We now focus on the fundamental physical feature”); and 
“determine” “the microwave signal in the microwave electric field based on the detection result of the” “detector25 (page 2693, 2. Potentially Usable Modulation Techniques, paragraph beginning with “We now focus on the fundamental physical feature”).”  
Duvillaret does not expressly teach a “frequency measurement” system or “a digital signal processor, configured to determine a frequency” of a signal based on the detection result of a “single-photon detector and a Fourier transform algorithm.”  
Hu teaches “frequency measurement” system having “a digital signal processor (FIG. 4 data acquisition card 411 and decoding module 412) configured to determine a frequency” of a signal ([0023]; [0076]; [0079]), and determining a frequency of a signal based on the detection result of a “single-photon detector ([0022]; FIG. 4 single photon detectors 408 and 409 detecting light attenuated via optical attenuator 406; [0076]) and a Fourier transform algorithm ([0023]; [0076]; [0079])).”
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined Hu’s teaching of measuring frequency and using a single-photon detector and Fourier transform to determine frequency with the electro-optic field measurement method disclosed by Duvillaret to determine a frequency of a microwave signal.  
The motivation for using Fourier transform to determine frequency would have been to obtain frequency information from a signal that has been detected using widely known Fourier transform techniques that can be usefully applied in multiple signal analyses processes such as spectral analysis.  The suggestion for using single-photon detection as a detector for electro-optic measurements systems is provided by Duplinskiy (US 2018/0191496 A1), which discloses a communication system in which a single-photon detector (FIG. 1 detectors 3 and 4; [0029]) is used to detect signals in an electro-optic modulation scheme ([0033]).10
Neither Duvillaret nor Hu expressly teaches generating, based on a polarization modulation, “by placing a Faraday reflector after the electro-optical crystal,” the to-be-detected emergent light when the light source passes through the electro-optical crystal “twice.”
Duplinskiy discloses an autocompensation system that applies single-photon detection and uses phase modulation that includes placing a Faraday reflector (FIG. 1 Faraday mirror 16) after an electro-optical modulator (FIG. 1 phase modulator 14; [0017], [0033]) to generate to-be-detected emergent light when the light source passes through the electro-optical modulator twice ([0021], [0027], [0034]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have applied Duplinskiy’s teaching of using a Faraday mirror/reflector following an electro-optical modulator with the system of Duvillaret as modified by Hu such that Duvillaret’s disclosed polarization modulation that uses an electro-optical crystal for modulation includes placing a Faraday reflector after an electro-optical crystal modulator to generate to-be-detected emergent light when the light source passes through the electro-optical modulator twice.  The motivation would have been to leverage the known property of Faraday mirrors of reduce signal distortion that may occur during transmission as disclosed by Issa (US 2020/0209020 A1) ([0186]).

As to claim 12, the combination of Duvillaret, Hu, and Duplinskiy teaches “[t]he system according to claim 11, wherein the detection processor further comprises a polarization beam splitter (Duvillaret: FIG. 3 polarization beam splitter (PBS); Hu: FIG. 4 polarization beam splitter 407) and an attenuator (Hu: adjustable optical attenuator 406), 
the to-be-detected emergent light is sequentially input into the polarization beam splitter and the attenuator (Hu: FIG. 4 light from laser 401 sequentially input to optical attenuator 406 and polarization beam splitter 407, and then attenuated to be at a single-photon level (Hu: FIG. 4 optical attenuator 406 attenuates light prior to detection by single-photon detectors 408 and 409).”  

As to claim 13, the combination of Duvillaret, Hu, and Duplinskiy teaches “[t]he system according to claim 11, wherein the single-photon detector is configured to detect the to-be-detected emergent light at a single-photon level (Hu: [0022]; FIG. 4 single photon detectors 408 and 409 detecting light attenuated via optical attenuator 406; [0076]).”

As to claim 14, the combination of Duvillaret, Hu, and Duplinskiy teaches “[t]he system according to claim 11, 
wherein the detection result comprises an arrival time 10of photons of the to-be-detected emergent light (Hu: [0061], [0088] photon arrival times part of detection results); and 
the system further comprises: 
a time-to-digital conversion device (Hu: FIG. 4 data acquisition card 411, [0076]), configured to record the arrival time of the photons of the to-be-detected emergent light when a pulse signal from the single-photon detector is sent to the time-to-digital conversion device (Hu: FIG. 4, [0076] data acquisition card 411 receives time sequence of pulses from single-photon detectors 408 and 409. Examiner notes that Fourier transform entails conversion of time sequence from time domain to frequency domain).” 

15As to claim 15, the combination of Duvillaret, Hu, and Duplinskiy teaches “[t]he system according to claim 14, wherein the digital signal processor is configured to: 
perform a discrete Fourier transform on the arrival time of the photons of the to-be-detected emergent light to obtain the frequency (Hu: [0088]) of the microwave electric field (Duvillaret: page 2693, 2. Potentially Usable Modulation Techniques, paragraph beginning with “We now focus on the fundamental physical feature”; page 2692, 1. Introduction, microwave application indicate EO measurements of radiation patterns from microwave antenna).”

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Duvillaret in view of Hu and Duplinskiy as set forth in the rejection of claim 1, and in further view of Jun (CN 113330320).

As to claim 2, the combination of Duvillaret, Hu, and Duplinskiy teaches “[t]he method according to claim 1, wherein prior to detecting, by the single-photon detector, the to-be-detected emergent light, the method further comprises: 
inputting the to-be-detected emergent light into a polarization beam splitter (Duvillaret: FIG. 1 depicted polarization beam splitter (PBS) receiving to-be-detected light; Hu: FIG. 4 polarization beam splitter 407 receiving to-be-detected light),” and “attenuate the to-be-detected emergent light to be at a single-photon level (Hu: FIG. 4 optical attenuator 406 attenuates light prior to detection by single-photon detectors 408 and 409).”  However, none of Duvillaret, Hu, and Duplinskiy teaches “inputting an output of the polarization beam splitter into an attenuator.”
Jun teaches an electro-optical type electric field sensor that includes “inputting an output of the polarization beam splitter into an attenuator (page 10, <embodiment 4>, paragraph beginning with “In embodiment 4, the adjustment of the differential balance”, optical attenuator disposed between polarization beam splitter 109 and light receiving circuit 110).” 
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have implemented Jun’s disclosed configuration in which the attenuator is disposed following the polarization beam splitter in addition to or as an alternative to the optical attenuation being performed prior to polarization beamsplitting in the method disclosed by Duvillaret as modified by Hu and Duplinskiy.  The replacement of pre-polarization beamsplitting optical attenuation with the post-polarization beamsplitting optical attenuation disclosed by Jun would have been a readily available option that would have amounted to a simple substitution of a known element with another to achieve substantially the same result (i.e., attenuation of the light suitable for single photon detection).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Duvillaret in view of Hu and Duplinskiy as set forth in the rejection of claim 1, and in further view of Wu (US 2010/0264904 A1).

10As to claim 6, the combination of Duvillaret, Hu, and Duplinskiy teaches “[t]he method according to claim 1, wherein when the light source irradiates the electro-optical crystal, the method further comprises: 
adjusting a polarization direction of the light source incident into the electro-optical crystal, such that an angle of 45 degrees is formed by the polarization direction of the light source and an optical axis direction of the electro-optical crystal (Duvillaret: page 2697, 3. Polarization State Modulation, paragraphs beginning with “The main results are summarized” and “With respect to PSM”), wherein a refractive index of an o-light of the electro-optical crystal is different from a refractive index of an e-light of the electro-optical crystal (Duvillaret: page 2694, 3. Polarization State Modulation, paragraph beginning with “We consider an optical probe beam” disclosing the refractive differences of o-light and e-light manifested as phase retardations φO and φE).”
Furthermore, and to promote compact prosecution, claim 6 is rejected in further view of Wu, which teaches “adjusting a polarization direction of a light source incident into the electro-optical crystal, such that an angle of 45 degrees is formed by the polarization direction of the light source and an optical axis direction of the electro-optical crystal ([0040]-[0041]).”  It would have been obvious to one of ordinary skill in the art before the effective filing date, to have applied Wu’s teaching of using 45 degree polarization angle between the direction of the light source and the optical axis direction of the electro-optical crystal to the measurement method disclosed by Duvillaret as modified by Hu and Duplinskiy.  The motivation would have been to optimize responsivity as disclosed by Wu ([0041]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W BACA whose telephone number is (571)272-2507. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro V Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.B./Examiner, Art Unit 2863                                                                                                                                                                                                        

/SON T LE/Primary Examiner, Art Unit 2863